Per Curiam.
Action to recover possession of certain real estate. Defense relied upon, estoppel.
The record does not purport to contain all the evidence. It does not allege that the evidence in the record was all the evidence given in the cause. Hence, instructions refused, must be presumed to have been refused as impertinent; and those given, if right under any state of facts that might have been proved, must be presumed to have been given upon such a state of facts. Those given in this case asserted correct rules of law, as applicable to a possible state of facts. The judgment, therefore, must be affirmed with costs.
It may be remarked that we have looked into the evidence that is incorporated in the transcript, and have no doubt that if it actually was all the evidence given, it proves a clear case of. estoppel, within the rule in the cases cited in Ind. Dig., p. 420; and Gatling v. Rodman, 6 Ind. R. 289.
The judgment is affirmed with costs.